Citation Nr: 1220565	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  04-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for chronic disorder manifested by vertigo.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to February 2001.

These matters come before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In March 2006, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in June 2006 and August 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  As discussed in further detail below, the Board finds that the RO substantially complied with the mandates of its remands and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 
In its August 2010 remand, the Board remanded the issues of entitlement to service connection for a right knee disability and a left knee disability.  In an April 2012 rating decision, the Appeals Management Center (AMC) granted service connection for those two disabilities.  Thus, those issues are no longer for appellate consideration.  That decision was a complete grant of benefits with respect to those issues. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has chronic sinusitis causally related to active service.

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a chronic disorder manifested by vertigo causally related to active service.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has tinnitus causally related to active service.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has bilateral ankle disability, separate and apart from service-connected polyarthralgia and fibromyalgia, causally related to active service.

5.  The Veteran is less than credible with regard to her statements as to onset of chronic sinusitis, tinnitus, and vertigo.


CONCLUSIONS OF LAW

1.  Chronic sinusitis disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).

2.  Chronic disorder manifested by vertigo, was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).

3.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).

4.  Bilateral ankle disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in February 2003 and August 2005, VA informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  In VA notice dated in June 2006, the Veteran was informed of the criteria for an effective date and disability rating in the event of a grant of service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical records, and the statements of the Veteran in support of her claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  The claims file also includes National Personnel Records Center (NPRC) correspondence dated in March 2009, which reflects that a search for records for the Veteran at the Dewitt Army Community Hospital, or the Walter Reed Army Hospital was negative. 

VA examinations and opinions with respect to the issues on appeal were obtained in December 2010 and February 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as they are predicated on physical examinations of the Veteran, review of the claims file, and an interview with the Veteran regarding her symptoms and in-service and post service complaints.  

The Board acknowledges that in its prior remand, it directed that the Veteran be afforded examinations to determine the etiology of her claimed disabilities.  Initially, the Board notes that the examination reports reflect that the Veteran does not have disabilities of chronic sinusitis, tinnitus, bilateral ankle, and vertigo; thus, an opinion as to the etiology of any such nonexistent disability is not possible.  The Board notes that the VA examiner, with regard to tinnitus, stated that even if the Veteran has occasional tinnitus, which was not clinically substantiated, such tinnitus was less likely than not related to service.  The examiner did not provide an etiology for the claimed tinnitus.  Regardless of the language in the Board's prior remand, an examiner need not provide an etiology of a disability.  The question is whether the Veteran's current condition is related to an in-service event or injury.  The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition.  See Allen v. Shinseki 2011 WL 287155, Vet. App. 2011 (January 31, 2011); citing Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board also notes that in its remand, it requested the examiner, if a diagnosis was not made, to state whether the Veteran had a diagnosis at any time and if such a diagnosis was of a chronic or acute disability.  The Board notes that the examiner did not provide such an opinion with regard to the ankles and tinnitus; nevertheless, the Board finds that the opinions are adequate and a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran did not have a current disability upon examination, and as the STRs are negative for a chronic disability, an opinion as to whether the in-service injury or disease was chronic is not necessary.  The clinical evidence of record is sufficient for the Board to make a finding.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as tinnitus, as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Chronic sinusitis.

The Veteran avers that she has chronic sinusitis as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The Veteran testified that in the 1980s she was seen at the allergy clinic for difficulty controlling the drainage from her nose.  She stated that it started out as seasonal, became more constant while she was stationed in Texas, and then became seasonal after she left Texas.  She reported that she has flare-ups four or five times a year, which she described as severe.

The Board acknowledges that the STRs reflect that the Veteran had complaints of, and diagnoses of, sinusitis in service (i.e. January 1980 and December 1995).  However, there is no competent clinical evidence of record that the Veteran has residuals of these episodes or that she has a current chronic sinusitis disability causally related to active service.  Moreover, the Veteran's September 2000 report of medical history for retirement purposes reflects that she reported that she did not have sinusitis.  

The Board also acknowledges the Veteran's statements that her chronic sinusitis is an ongoing problem.  (See Board hearing transcript page 14-19.)  A December 2003 VA examination report reflects that the Veteran reported that she has had sinusitis every year since 1987, and gets it one to three times a year.  She stated that it lasts up to one to two weeks and she takes antibiotics for it.  

Despite the Veteran's assertions, the more probative clinical evidence of record is against a finding of a chronic sinus disability.  Numerous post service VA records list the Veteran's reported medical history or problem list.  The records reflect a problem list of "asthma bronchial, depressive disorder, fibromyalgia, low back pain, major depression, sickle cell trait, sciatica, esophageal reflux, dermatitis, herniated disc, radiculopathy, and lumbago. (See November and December 2007, February, April, May, July 2008 VA records.)  They do not list a problem of chronic sinusitis. 

A December 2003 contract examination report reflects that the opinion of the examiner that there was no diagnosis of sinusitis.  It was noted that there was no pathology to render a diagnosis, and that the examination and x-ray were both normal. 

A December 2010 VA examination report reflects that the Veteran reported an onset date of 1990 for sinusitis and gave no history of sinusitis in recent years and no treatment.  The examiner further reported that there were no current sinus symptoms, although the Veteran did have current rhinitis symptoms.  (The Board notes that the Veteran is service connected for rhinitis.)  Upon clinical examination, the examiner found that there were no nasal polyps, no septal deviation, no permanent hypertrophy or turbinates from bacterial rhinitis, no rhinoscleroma present, no tissue loss or scarring or deformity of the nose, and no evidence of Wegener's granulomatosis or granulomatous infection.  

The evidence of record includes a February 2012 VA examination report which reflects that the Veteran has no evidence of chronic sinusitis.  It was noted that the Veteran may have had acute sinusitis, which was treated and resolved, but there is no residual.  The examiner found no clinical evidence of acute or chronic sinusitis on examination.

The Board also notes that the Veteran's accredited representative, in a May 2012 presentation, stated that "it does not appear that the veteran has sinusitis." 

The Board notes that the Veteran may sincerely believe that she has chronic sinusitis causally related to active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  In this regard, the Board notes that the Veteran has a diagnosis of rhinitis, and as a lay person she has not been shown to be able to distinguish between various disabilities of the nose.  As such, her lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  

In sum, the clinical evidence of record is against a finding that the Veteran has had a chronic sinusitis disability during the pendency of her claim.  As the court noted in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), a veteran is not entitled to compensation simply because she had a disease or injury while on active service.  As a service connection claim requires, at a minimum, competent and credible evidence of a current disability, the Veteran's claim for service connection for chronic sinusitis disability is not warranted in this case. See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra

Chronic disorder manifested by vertigo

The Veteran avers that she has vertigo as a result of active service.  As noted above, the first element of a claim for service connection is that there must be evidence of a current disability.  The Board finds, based on the clinical evidence noted below, that the Veteran does not meet this first element. 

The Veteran testified at the March 2006 Board hearing that she first had vertigo at Fort Lee, Virginia between 1994 and 1996.  She stated that at that time, she had dizziness and nausea and that her "equilibrium was off".  She further stated that she was put on "quarters" due to her symptoms, that after medication, the episode passed, and she did not have another episode for approximately eight months.  She stated that she was told that her vertigo was due to a virus.  She further testified that the last episode was in 1998.  (See Board hearing transcript page 28.)

The Veteran's STRs reflect that in October 1998, the Veteran was seen for headache and dizziness.  It was noted that she had a history of vertigo in 1993.  The assessment was peripheral vertigo, likely BPV (benign positional vertigo).  A February 1999 record reflects that the Veteran reported that when she woke up and opened her eyes, "she immediately felt as if room spinning."  The assessment was vertigo.  She was prescribed Phenergan.  The Board notes that Phenergan is used to treat allergy symptoms and motion sickness.  The February 1999 record reflects that the Veteran had seasonal vertigo in 1998 and one other time.  She was to return if the symptoms continued.  The record does not reflect that she returned.

The Veteran underwent a contract examination in December 2003.  The Veteran reported that since 1996, she has had approximately one or two episodes of vertigo a year.  She reported that the most recent had been in 2001. She reported that she did not take medication.  The examiner opined that there was no diagnosis of vertigo because there was no pathology to render such a diagnosis.  The examiner stated that the examination was normal. 

The Veteran underwent a VA examination in December 2010.  The VA examination report reflects that the Veteran stated that she had vertigo in 1996, 1998, 2001, and 2007.  The clinical records are negative for any treatment for vertigo in 2001 or 2007.

The December 2010 VA examiner opined that the Veteran had had acute viral labrynthitis which was treated and resolved without any evidence of residuals.  The examiner further opined that the Veteran's vertigo "is not a chronic condition.  She may be treated during service, but condition has resolved and no clinical evidence of any residual."  

Based on the foregoing, the Board finds that the Veteran does not have a chronic disability manifested by vertigo causally related to active service.  As the court noted in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), a veteran is not entitled to compensation simply because she had a disease or injury while on active service.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a disability manifested by vertigo is not warranted in this case. See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997). 

Chronic tinnitus

The Veteran avers that she has tinnitus as a result of active service.  The Veteran's STRs reflect complaints of the ear in service (i.e. April 1981, 1984, October and November 1985, and September 1986 clinical records).  A DD Form 2215, dated in December 1994, reflects that the Veteran was routinely exposed to hazardous noise.  Thus, the Board finds that the Veteran did have an incident in service, and the second element for entitlement to service connection has been met.  However, the Board finds, for the reasons noted below, that entitlement to service connection for tinnitus is not warranted. 

The Veteran filed a claim for tinnitus in 2001.  At that time, she stated that her tinnitus began in 1990.  The Veteran testified at the 2006 Board hearing that she first experienced problems with her ears of ringing or "rushing" in approximately 1987 to 1989.  She stated that it was predominantly in her left ear and was like a muffling, seashells, or running waterfalls, which would come and go.  She further stated that it would occur "maybe about six times a month."  She testified that she was informed that she had an ear infection and was given medication.  The Veteran stated that the condition has persistently recurred through the years and has become worse.  (See Board hearing transcript pages 9 -12.)  

The Board notes that the Veteran is considered competent to report the observable manifestations of her claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting her assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In the present case, the Board finds that the Veteran is less than credible with regard to chronic tinnitus in service.  In addition, the clinical evidence is against a finding of tinnitus causally related to active service.  

The Veteran's STRs are negative for complaints of, or treatment for, tinnitus.  STRs dated in April 1981, 1984, October and November 1985, and September 1986 reflect complaints of the ear.  They note pain to palpation, pain on chin to chest movement, pain from the ear to the shoulder, an ear packed with fluid, and decreased hearing with ear pain; however, they are negative for complaints of tinnitus.  The Board finds that if the Veteran had tinnitus, it would have been reasonable for her to have reported it, and for it to have been noted, on the clinical records when the other symptoms were noted; it is not.

Reports of medical examination dated in November 1982 and August 1987 reflect that the Veteran's ears were normal upon clinical examination. 

A December 1992 report of medical history for periodic purposes reflects that the Veteran reported "ear, nose, or throat" trouble.  She noted that she had "frequent nose bleeds in the morning."  The report is negative for any report of tinnitus.  The Board notes that the Veteran listed 12 different physical complaints or past histories (tuberculosis, hip problem, possible detached retina, nose bleeds, gum disease, hay fever, skin rashes, asthma, shortness of breath, occasional low blood pressure, trick knee, and aching arches).  The Board finds it notable that the Veteran listed 12 disabilities, but did not list tinnitus.  The Board finds that if the Veteran had suffered from recurrent or chronic tinnitus, it would have been reasonable for her to have noted it when she noted her other 12 conditions; she did not.

A December 1994 report of medical examination notes abnormalities of the hip, a birthmark, a scar, a reported history of glaucoma, hemorrhoids, family history of cancer, and fibrocystic disease of the left breast.  It is negative for any findings of, or complaints of, tinnitus.

DD Forms 2215 (reference audiograms) dated in December 1990 and December 1994 reflect that there were "no ENT problems at the time of the test."  The Board finds that if the Veteran had been having recurrent or chronic tinnitus in 1990 or 1994, it would have been reasonable for her to have reported it, and for it to have been noted, at that time; it is not.  

A January 1996 report of medical examination for periodic purposes reflects that the Veteran's ears were normal upon clinical examination.  It was noted that she had a prior medical history of asthma secondary to allergies.  The report is negative for any history of chronic tinnitus. 

A February 1988 record reflects that the Veteran had complains of dizziness, but had no tinnitus.  

A June 1998 primary care manager report reflect that the Veteran indicated the presence of the following chronic disease conditions:  emphysema or chronic bronchitis, arthritis, asthma, family member with heart disease, and bone, joint, back or muscle problem.  The report is negative for complaints of tinnitus. 

A September 1988 record reflects that the Veteran had ear pain and minor inflammation of the right ear.  It is negative for complaints of, or treatment for, tinnitus.  

An October 1998 record reflects that the Veteran had a headache and dizziness.  It was noted that she had a history of vertigo, but there was no tinnitus.  

A February 1999 record reflects that the Veteran had vertigo with no tinnitus. 

The Veteran separated from service in June 2001.  A post service December 2003 QTC record reflects that the Veteran reported occasional bilateral tinnitus.  It was noted that "reports of subjective tinnitus cannot be substantiated.  The etiology of such tinnitus is uncertain."

The Veteran underwent a VA examination in December 2010.  The report reflects that the Veteran reported that the onset of her tinnitus was in 1984.  The Board notes that this is inconsistent with her statement upon filing a claim that the onset of her tinnitus was in 1990, and is inconsistent with her testimony in 2006, in which she stated that the onset of tinnitus was in approximately 1987 to 1989.  

The examiner opined that the Veteran does not have tinnitus.  In this regard, the Board notes that the Veteran has also testified that she does not have recurrent tinnitus in the right ear.  (See Board hearing transcript page 12.)  The examiner further stated that, after reviewing the claims file, either the Veteran does not have "tinnitus or if it is there occasionally it is less likely as not due to active service."  The examiner's opinion was based on the evidence of record, to include the medical records noted above, which are negative for tinnitus until 2003.  The examiner also noted that all audiograms from approximately 1978 to 2003 reflect normal hearing.  (As the Veteran had normal hearing, the evidence is against a finding that she has tinnitus related to hearing loss.) 

In sum, the Veteran has given inconsistent statements as to the onset of tinnitus.  She has stated that it began in 1984, in approximately 1987 to 1989, or in 1990.  Despite her allegations, the numerous STRs which note ear complaints, are negative for complaints of tinnitus.  Moreover, the STRs which note the Veteran's numerous physical complaints, for periodic purposes, do not reflect complaints of tinnitus.  The only STRs which discuss tinnitus, reflect that the Veteran did not have tinnitus.  While the Veteran is competent to report tinnitus, the Board finds, based on the foregoing, that the Veteran is less than credible with regard to the onset of her tinnitus.  Moreover, the probative clinical opinion with regard to etiology of tinnitus is against a finding that the Veteran has current chronic tinnitus causally related to active service.   

The Board notes that the Veteran may sincerely believe that she has tinnitus causally related to active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, her lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  

In the absence of demonstration of credible continuity of symptomatology, a competent clinical opinion relating the current tinnitus to service, or competent credible evidence of tinnitus within one year after separation, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Bilateral ankle disability

The Veteran avers that she has bilateral ankle disability as a result of active service.  The Veteran reported that she first started to experience pain in her ankles in approximately 1982.  She reported that during service, she had ankle swelling and stiffness, which was treated with Motrin, ice, physical therapy, and stretching.  (See Board hearing transcript pages 4 - 5.)  She further testified that she was diagnosed with arthritis after being seen at the Rheumatology Clinic while on active service.   She reported that she is treated with Celebrex.  

The Veteran's STRs reflect that in August 1998 she sought treatment for evaluation of polyarthralgias.  She was noted to have had hip pain, shoulder pain, neck pain, and hand pain.  Upon examination, she had no swelling of the ankles and normal range of motion of the ankles.  An STR dated in August 1999 reflects that the Veteran reported right ankle pain.  She stated that she had fallen while going upstairs and her ankle had given out.  Upon clinical examination, there was no evidence of swelling/erythema, or ecchymosis.  There was pain with plantar flexion, decreased range of motion, with no inversion or eversion.  She was noted to have a soft tissue injury.  An STR dated in October 1999 reflects that the Veteran had complaints of recurring ankle, wrist, spine, and hip pain and aches.  She was diagnosed with polyarthralgias.  A January 2000 STR reflects that the Veteran reported that her ankle and knees gave out when she was walking.  

The Veteran underwent a contract examination in December 2003.  The December 2003  contract examination report reflects that the Veteran complained that her fibromyalgia causes her ankles to hurt.  The Veteran reported right ankle inflammatory arthritis since 1997, especially in cold weather, and left ankle inflammatory arthritis since 2000.  Upon clinical examination, the examiner noted that the Veteran's ankle joints were normal in appearance.  She was noted to have normal ankle range of motion.  The examiner stated that the range of motion (dorsiflexion of 0 to 20 degrees, and plantar flexion of 0 to 45 degrees) was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no deformity or ankylosis.  The examiner stated that the Veteran had bilateral ankle strain with subjective pain and objective tenderness.  The examiner did not provide any rationale as to why he found a diagnosis of strain rather than manifestations of fibromyalgia.  Moreover, the examiner did not opine that the Veteran's ankle strain was due to service, and did not associate it with the 1999 soft tissue injury.  A radiologist report reflects normal ankles with no bone, joint, or soft tissue abnormalities.  

A May 2008 VA record reflects that the Veteran reported back pain and numbness in the left foot and burning in the left ankle.  

A December 2010 VA examination report reflects that the Veteran reported no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, subluxation, or locking.  The Veteran reported pain and swelling.  Upon clinical examination, the Veteran did not have ankle instability, tendon abnormality, or angulation.  X-rays of the ankles revealed normal ankles.  It was noted that "ankle mortise is preserved.  Neither side shows fracture.  Soft tissues appear normal."  The examiner found no pathology for an ankle disability.  Upon range of motion testing, the examiner noted that there was no objective evidence of pain with active motion.  Left dorsiflexion was 0 to 15 degrees, left plantar flexion was 0 to 35 degrees.  Right dorsiflexion was 0 to 20 degrees.  Right plantar flexion was 0 to 45 degrees.  The Board notes that normal ankle dorsiflexion is 0 to 20 degrees, and normal plantar flexion is 0 to 45 degrees; thus, there is evidence that the Veteran had less than normal range of motion of the left ankle.  Nonetheless, there is no evidence of record that this was a separate disability and not a manifestation of her service-connected polyarthralgia and fibromyalgia with bilateral ankle pain.  The examiner found normal ankles.

Based on the foregoing, the Board finds that the Veteran does not have a chronic bilateral ankle disability, separate and apart from fibromyalgia or polyarthralgia, causally related to active service.  As the court noted in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), a veteran is not entitled to compensation simply because she had a disease or injury while on active service.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for an ankle disability is not warranted in this case. See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997). 

The Board notes that the Veteran may sincerely believe that she has a bilateral ankle disability causally related to active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, her lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  

In the absence of a current disability, demonstration of continuity of symptomatology of a current disability, and a competent clinical opinion relating a current bilateral ankle disability to service, the Board finds that service connection is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for chronic sinusitis is denied.

Entitlement to service connection for chronic disorder manifested by vertigo is denied.

Entitlement to service connection for chronic tinnitus is denied.

Entitlement to service connection for bilateral ankle disability is denied.





______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


